PER CURIAM.
Sylvia Walters appeals a final judgment of foreclosure entered in favor of Nationstar Mortgage, LLC (“Nationstar”). She argues that Nationstar failed to establish that Aurora, Nationstar’s predecessor in interest, had standing to bring the foreclosure action. We agree and reverse the judgment under review. See McLean v. JP Morgan Chase Bank Nat’l Ass’n, 79 So.3d 170, 173-74 (Fla. 4th DCA 2012) (holding that “a party’s standing is determined at the time the lawsuit was filed” and that “[wjhere the plaintiff contends that its standing to foreclose derives from an endorsement of the note, the plaintiff must show that the endorsement occurred prior to the inception of the lawsuit.” (citing Progressive Exp. Ins. Co. v. McGrath Cmty. Chiropractic, 913 So.2d 1281, 1286 (Fla. 2d DCA 2005))). Accordingly, we reverse the judgment under review and remand this case to the trial court to enter an order of involuntary dismissal of the action. See Schmidt v. Deutsche Bank, 170 So.3d 938, 942 (Fla. 5th DCA 2015) (“Because Bank failed to establish standing at the time of filing of the complaint, we reverse and remand for entry of a final order of involuntary dismissal of the action.”).
REVERSED and REMANDED with directions.
SAWAYA and ORFINGER, JJ., and TYNAN, G.A., Associate Judge, concur.